DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 10/22/2021 has been entered and considered for this Office Action.

Reasons for Allowance, and Examiner Remarks
Claims 1, 4, 7-9, 11-19, 21-24, 26, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments are sufficient to overcome the 112(b) rejections raised in the previous Office Action. There being no remaining rejections or objections, this case is in condition for allowance.
Regarding prior art, reasons for allowability are reiterated below:
Applicants arguments dated 1/11/2021 were found to be persuasive.
Within the context of an endoscopic system/method similar to (but not necessarily the same as) the systems/methods of claims 1, 17, and 22, the prior art of record does not teach or reasonably suggest the particularly claimed details of the power and data transmission lines, floating ground element, the power regulator, and the transceiver circuit (e.g., isolation and capacitances therebetween); namely/particularly, that an overall capacitance between the electrical power 
The following references are additionally cited but do not ameliorate the aforementioned deficiency:
Biel et al., US 2018/0102739 A1
Biel et al., US 2015/0263673 A1
Risher-Kelly et al., US 2014/0167518 A1
Saliga et al., US 2009/0018429 A1
Schraag, US 5,309,918
McEachern, US 4,106,494
Weppner et al., US 3,690,313

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The Office is aware of US Patent 9,993,135 B2 which (according to USPTO records) is assigned to the same assignee as the instant application (i.e., Intuitive Surgical Operations, Inc.), and has some (co)inventors in common with the instant application (i.e., Dominique Brichard, David D. Scott, and Klaus Zietlow).
Although the claims of US Patent 9,993,135 B2 are similar to the allowed claims of this application, US Patent 9,993,135 B2 does not claim that an overall capacitance 
As discussed above, the prior art of record does not teach the missing limitation and therefore does not render obvious the differences between the allowed claims of the instant application and the claims of US Patent 9,993,135 B2. Therefore, US Patent 9,993,135 B2 (in view of the prior art of record) does not give rise to any non-statutory double patenting issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793